Citation Nr: 0837693	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  04-40 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Entitlement to a rating higher than 20 percent for 
lumbosacral strain prior to December 2, 2004.

2.	Entitlement to a rating higher than 50 percent for 
lumbosacral strain from December 2, 2004 to May 19, 2008.

3.	Entitlement to a rating higher than 30 percent for 
lumbosacral strain since May 20, 2008.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to April 
1981.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky which denied a claim for a higher 
rating than 20 percent for lumbosacral strain. 

In August 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge. A 
transcript of the proceeding is of record. The Board denied 
this claim for increased rating in a May 2006 decision.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court). In 
October 2007, the veteran's attorney and VA's Office of 
General Counsel filed a Joint Motion to Vacate and Remand, 
which the Court granted in an Order dated the following 
month.

In March 2008, the Board remanded the veteran's claim to the 
RO (via the Appeals Management Center (AMC) in Washington, 
D.C.) for further development consistent with the Joint 
Motion to schedule a more contemporaneous VA medical 
examination. Subsequently, a July 2008 rating decision issued 
by the originating RO granted higher ratings of 50 percent as 
of December 2, 2004, and 30 percent from May 20, 2008. Absent 
indication from the veteran that he is satisfied with this 
determination, the matter of a further increased rating 
remains on appeal. See A.B. v. Brown, 6 Vet. App. 35, 39 
(1993).

As will be noted below, a VA medical examiner reported in May 
2008 that the veteran's erectile dysfunction and urinary 
tract dysfunction are attributable to medications prescribed 
for the service-connected low back disorder. Because a claim 
of secondary service connection has been raised, it is 
REFERRED to the RO for appropriate action. Libertine v. 
Brown, 9 Vet. App. 521 (1996); 38 C.F.R. 
§ 3.310(a).  
         

FINDINGS OF FACT

1.	For the time period prior to December 2, 2004 the 
veteran's lumbosacral strain was manifested by muscle spasm 
with some loss of lateral spine motion. He did not experience 
several limitation of motion, or for the period following the 
September 26, 2003 regulatory revision forward flexion of the 
thoracolumbar spine of 30 degrees or less.

2.	From December 2, 2004 and thereafter the limitation of 
motion involving the lumbosacral spine was severe in degree. 
The veteran did not have ankylosis either favorable or 
unfavorable.


CONCLUSIONS OF LAW

1.	The criteria for a rating higher than 20 percent for 
lumbosacral strain prior to December 2, 2004 are not met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5292, 5295 
(prior to September 26, 2003), and 5237 (2008).

2.	The criteria for a rating higher than 50 percent for 
lumbosacral strain from December 2, 2004 to May 19, 2008 are 
not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5292, 5295 (prior to September 26, 2003), and 5237 
(2008).

3.	With resolution of the benefit of the doubt in the 
veteran's favor, the criteria for a rating of 50 percent for 
lumbosacral strain since May 20, 2008 are approximated.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5292, 5295 
(prior to September 26, 2003), and 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi,          
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied  and compliant notice was not previously provided. See 
Mayfield v. Nicholson,     444 F.3d 1328, 1333-34 (Fed. Cir. 
2007). 

The Court has further held in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007),       that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The veteran has been appropriately notified of what evidence 
would substantiate his claims through September 2002 VCAA 
correspondence that addressed each element of satisfactory 
notice set forth under the Pelegrini II decision, including 
the general requirements to substantiate a claim for 
increased rating for service-connected disability. The notice 
letter also explained the joint obligation between VA and the 
veteran to obtain evidence, including that VA would undertake 
reasonable measures to assist in obtaining further VA medical 
records, private treatment records and other Federal records. 
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
Furthermore, an addendum to the July 2008 SSOC provided 
notice concerning both the disability rating and effective 
date elements of a pending claim for benefits, consistent 
with the holding in the Dingess/Hartman decision.

Also, during the pendency of the appeal, the Court issued the 
decision of     Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), as to claims for entitlement to   an increased rating 
for a service-connected disability. 
 

The Vazquez decision requires that VA notify the claimant 
that to substantiate a claim for increased disability rating: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) that should 
an increase in disability be found, a disability rating will 
be determined by applying relevant diagnostic codes which 
typically provide for a range in severity of a particular 
disability from 0 percent to as much as 100 percent 
(depending on the disability involved); and (4) in regard to 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

In this instance, while the VCAA correspondence pertinent to 
the veteran's increased rating claims did not contain the 
specific information prescribed in the Vazquez-Flores 
decision, this does not constitute prejudicial error. Where 
there is a pre-adjudicatory notice error, VA must show that 
the purpose of the notice was not frustrated through 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit       could not have been 
awarded as a matter of law. Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007). See also Vazquez-Flores, 22 Vet. 
App. at 46. 

Under the circumstances, there is a sufficient basis in the 
record upon which to find that a reasonable person could be 
expected to understand what was needed to substantiate the 
claims. The September 2002 notice correspondence informed the 
veteran that he would need to provide evidence indicating 
that the service-connected disorder under evaluation had 
increased in severity in accordance with the provisions of 
the rating schedule. The November 2004 Statement of the Case 
further discussed the pertinent rating criteria. A July 2008 
Supplemental Statement of the Case then readjudicated the 
claims. Thus, the veteran was afforded an opportunity to 
substantiate his claims in view of the comprehensive notice 
provided. See Sanders, supra; Vazquez, supra.

Under the law, the relevant notice information must have been 
timely sent.             The Court in Pelegrini II prescribed 
as the definition of timely notice the sequence of events in 
which VCAA notice is provided in advance of the initial 
adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1). Since as here, the September 2002 
notice correspondence from the RO preceded the September 2003 
initial adjudication of the claim for increased rating for a 
back disorder, the standard for timely notice has been met.

The RO has taken appropriate action to comply with the duty 
to assist the veteran through obtaining records of VA 
outpatient treatment. The veteran has undergone several VA 
examinations. 38 C.F.R. § 4.1 (for purpose of application of 
the rating schedule, accurate and fully descriptive medical 
examinations are required, with emphasis upon the limitation 
of activity imposed by the disabling condition). In support 
of his claims he has provided additional private medical 
records, and several personal statements. He testified during 
an August 2005 videoconference hearing before the undersigned 
Veterans Law Judge. The record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits.



Analyses of the Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R.             § 4.1 (2008). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when  these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The September 2003 rating decision on appeal continued the 
existing 20 percent rating assigned for lumbosacral strain 
under provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(in effect prior to September 26, 2003). 

The RO has since assigned higher ratings for lumbosacral 
strain of 50 percent from December 2, 2004 to May 19, 2008, 
and 30 percent since May 20, 2008. The increase to 50 percent 
was under Diagnostic Code 5292 (prior to September 26, 2003) 
based on 40 percent for severe limited motion, and an 
additional 10 percent for "limitation of function." The 
increase to 30 percent since May 20, 2008 was under 
Diagnostic Code 5237 (2008) based on 20 percent for limited 
motion, and 10 percent for "limitation of function."  

Effective September 26, 2003, VA revised the criteria for 
evaluating musculoskeletal disabilities of the spine. 68 Fed. 
Reg. 51,454 (Aug. 27, 2003). The veteran's disorder of the 
lumbosacral spine must therefore be evaluated under both the 
former and revised criteria, though the revised criteria may 
not be applied at any point prior to the effective date of 
the change. See 38 U.S.A. § 5110(g) (West 2002 & Supp. 2008); 
VAOPGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 
19, 2003).

Under the previous rating criteria 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (prior to September 26, 2003) pertained 
to limitation of motion of the lumbar spine. A 10 percent 
rating was warranted for slight limitation of motion; a 20 
percent rating for moderate limitation of motion; and a 
maximum 40 percent rating for a severe limitation of motion. 

The terms "moderate" and "severe," amongst other 
components of the rating criteria are not expressly defined 
in the rating schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6.

38 C.F.R. § 4.71a, Diagnostic Code 5295 for a lumbosacral 
strain provided for a 10 percent rating for lumbosacral 
strain with characteristic pain on motion. A 20 percent 
rating was assigned for lumbosacral strain with muscle spasm 
on extreme forward bending, with unilateral loss of lateral 
spine motion in a standing position. A 40 percent rating 
required severe lumbosacral strain that included listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.

The revised rating criteria for lumbosacral strain is set 
forth at Diagnostic Code 5237. The rating schedule provides 
that lumbosacral strain is to be evaluated under a General 
Rating Formula for Diseases and Injuries of the Spine. 

This rating formula provides for the assignment of a 10 
percent rating when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent of more 
of the height.  

A 20 percent rating is for assignment upon a showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or a combined range 
of motion not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  
 
A 30 percent rating is for assignment for favorable ankylosis 
of the entire cervical spine. A 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating may be 
assigned due to unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.
 
Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of         the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 
 
Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition         in which the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(0 degrees) always represents favorable ankylosis. 

At least one treatment provider in this case has diagnosed 
the veteran with lumbar degenerative disc disease. The rating 
criteria for evaluating intervertebral disc disease (IVDS) 
underwent several revisions during the pendency of the 
appeal. Under the rating criteria in effect prior to 
September 23, 2002, 38 C.F.R. § 4.71a, Diagnostic Code 5293 
provided a 10 percent rating for mild intervertebral disc 
syndrome symptoms. A 20 percent rating was warranted for 
moderate symptoms with recurring attacks. A 40 percent 
evaluation required severe symptoms with recurring attacks 
and intermittent relief. Pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief, warranted a 60 percent evaluation.

The version of the rating criteria for intervertebral disc 
syndrome in effect from September 23, 2002 to September 26, 
2003 provided for two methods of rating this disorder. First, 
IVDS could be rated by combining separate ratings for chronic 
neurologic and orthopedic manifestations. A rating was also 
assignable based on the total duration of incapacitating 
episodes as follows: If there are incapacitating episodes 
having a total duration of at least 1 week but less than 2 
weeks, a 10 percent rating is warranted; if at least 2 weeks 
but less than 4 weeks, a 20 percent rating; if at least 4 
weeks but less than 6 weeks, a 40 percent rating is 
warranted; and where there are incapacitating episodes with a 
total duration of at least 6 weeks during the past 12 months, 
the assignment of a maximum 60 percent rating is warranted. 
Note 1 to the rating criteria provides that an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.

The September 26, 2003 version of the rating criteria 
includes the same language from the previously revised 
regulation for rating IVDS under the General Rating Formula 
for Diseases and Injuries of the Spine or otherwise based 
upon the frequency and severity of its incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).

Prior to December 2, 2004

The Board has comprehensively reviewed all medical findings 
during the above time period under consideration. Since the 
preponderance of the evidence does not substantiate a higher 
evaluation than the 20 percent rating already assigned, the 
claim for increased rating will be denied.

The veteran underwent a VA examination of the spine in 
September 2002. He then denied any flare-ups of back pain, 
but stated that he had constant daily aching. He described 
some problem with muscle spasm for which he had taken a 
muscle relaxer. The veteran explained that the pain was 
localized to the lower back. There were no paresthesias 
identified. He did not have incontinence of stool or urine 
and did not have erectile dysfunction. Posture and gait were 
within normal limits. He did not use assistive devices. 

Objective examination revealed normal musculature of the back 
and normal spinal curves. No muscle spasm was elicited. There 
was some tenderness to palpation in the T12-L1 area. Range of 
motion consisted of full flexion and full extension, with no 
pain. There was some tightness and pain with full bilateral 
rotation. There was full bilateral bending with some guarded 
movements. On a neurologic evaluation heel, toe, and tandem 
walk were within normal limits. Cranial nerves II through XII 
were grossly intact. Straight leg raise was negative 
bilaterally. Deep tendon reflexes were trace in the upper 
extremities and difficult to elicit in the lower extremities 
likely due to muscle rigidity. Testing did not elicit clonus 
or involuntary movements. There was no muscle wasting. The 
veteran was able to fully squat. Sensation, coordination and 
position sense were intact. The diagnosis was a history of 
mechanical low back pain.

VA outpatient records dated in February 2003 and then over 
the next several months indicated the veteran had normal 
musculoskeletal examinations. He sought treatment for back 
pain in October 2003. An evaluation showed positive straight 
leg raise bilaterally at 45 degrees and otherwise deep tendon 
reflexes at 2+. On a November 2003 orthopedic consultation 
the veteran reported sharp aching back pain that was constant 
in duration. The veteran demonstrated range of motion within 
full limits throughout. He had intact and equal sensation in 
both lower extremities to light touch. He had 4+/5 strength 
in both lower extremities and paraspinals. The veteran did 
not appear to have had a change in his baseline level of 
chronic low back pain. Subsequent general medical 
consultations in June and September 2004 indicate follow-up 
evaluation for back pain.

The November 2004 report by a private chiropractor indicates 
range of motion test results of lumbosacral flexion to 23 
degrees (out of a possible "total" of 60 degrees), 
extension to 10 degrees (out of 25 degrees), lateral flexion 
to 15 degrees on the right side and to 18 degrees on the left 
(out of 25 degrees). There was present muscle spasm at the 
erector spinae, and a trigger point at the gluteus minimus. 
There were tender spinous processes at L2 and L5.

This matter was remanded by the Court, in part, for a more 
detailed statement of reasons and bases as to why September 
2002 VA examination results were favored over a November 2004 
private chiropractor's report, application of both new and 
old versions of the rating criteria as appropriate, and 
comprehensive review of the effect of functional loss due to 
pain on lumbar spine motion.  

When applying the rating provisions based on orthopedic 
impairment the veteran did not manifest limitation of motion 
beyond that compensable at the 20 percent level. By all 
indications the September 2002 VA examination established 
full lumbar spine range of motion and this remained the case 
on several VA outpatient evaluations at least through 
November 2003. These results did not worsen from pain on 
repetitive motion, or other forms of functional loss. See 
DeLuca v. Brown, 8 Vet. App. at 204-07. The more pronounced 
findings that a November 2004 chiropractor observed were only 
at the conclusion of the initial rating period under review. 
In view of the RO's assignment of a staged rating of 50 
percent on December 2, 2004, just following the 
chiropractor's assessment, the Board's decision to accept the 
September 2002 VA examination findings as determinative is 
based on which best accounts for the period prior to December 
2, 2004 in contrast to a weighing of opinions that were more 
or less contemporaneous. The result reached does not change 
under either the original rating criteria at Diagnostic Code 
5292, or new version effective the September 26, 2003 date of 
the revision at Diagnostic Code 5237. VAOPGCPREC 7-2003 (Nov. 
19, 2003). 

Under the specific criteria for evaluating lumbosacral strain 
the veteran did not have "severe" lumbosacral strain as 
defined at Diagnostic Code 5295 with symptoms such as 
positive Goldthwaite's sign, marked limitation of forward 
bending, loss of lateral motion, or narrowing or irregularity 
of joint spaces. The revised criteria for lumbosacral strain 
is also premised upon limitation of motion as to availability 
of an evaluation above 20 percent under the General Rating 
Formula, which for the reasons stated is not shown. 

There is no further evidence of symptoms or manifestations 
that warrant application of the rating criteria for IVDS, 
under the corresponding former and revised versions of the 
rating criteria. The evidence does not demonstrate a separate 
compensable neurological disorder including radiculopathy to 
the lower extremities, since reflexes, strength, and 
objective testing results were essentially normal. See 38 
C.F.R. § 4.14 (under the rating schedule, separate ratings 
may be granted for distinct manifestations, provided not 
contravening the principle against evaluating the same 
disability under different diagnoses). See also Esteban v. 
Brown, 6 Vet. App. 259 (1994). Accordingly, a 20 percent 
rating should remain in effect for the initial time period 
under consideration.

December 2, 2004 to May 19, 2008

Based on the applicable criteria for all compensable 
manifestations of service-connected lumbosacral strain the 
record does not provide for an evaluation higher than a 50 
percent rating. 

During a January 2005 VA examination, the veteran described 
having pain at the 10 out of 10 level daily. He described 
radicular symptoms which included numbness and tingling down 
the left leg with any type of prolonged standing or static 
position. He occasionally utilized a cane. He remained 
independent in activities of daily living. 

On physical evaluation he had straight leg raise to 42 
degrees for each leg and did not complain of pain in the 
lower back. He denied any bowel or bladder problems. Range of 
motion consisted of flexion to 35 degrees, and no further 
because of pain, extension to 15 degrees, left and right 
lateral bending of 25 degrees, and rotation of 20 degrees. 
All planes of motion involved pain. Repetitive motion did 
increase discomfort and decrease function of his back. Deep 
tendon reflexes were equal bilaterally. The veteran 
complained of pain down the right leg and some tingling, but 
sensation was otherwise intact. He had normal plantar 
dorsiflexion and denied bowel or bladder dysfunction. No 
spasm was noted, or weakness on particular palpable 
tenderness. No laxity, instability, crepitus or posture 
abnormalities were noted. The impression was chronic low back 
pain. An x-ray was normal. According to the examiner, there 
was insufficient clinical evidence to warrant a diagnosis of 
any acute or chronic disorder or residual thereof. 

An MRI study of the spine the following month indicated an 
impression of broad based disc bulge with evidence of 
posterior annular tear at L4-L5 causing a mild degree of 
spinal canal stenosis. 

VA outpatient records indicate an ongoing assessment of 
chronic lumbar pain. During a July 2005 consultation the 
veteran's main complaint was chronic low back pain and 
bilateral lower extremity radicular pain. The physician 
observed there was a progressive history of mechanical lower 
back pain since an initial injury in service. The symptoms 
were more consistent with facet syndrome although imaging did 
not show facet disease.

The RO has assigned a 50 percent rating for lumbosacral 
strain from December 2, 2004 to May 19, 2008, based on 
Diagnostic Code 5292, which provides for a 40 percent rating 
for severe limited motion, and adding a 10 percent evaluation 
due to "limitation of function." Cf. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (permitting a 10 percent rating for 
major joint affected by degenerative arthritis with 
limitation of motion, where limited motion under regularly 
applicable diagnostic codes is otherwise noncompensable). 

The present claim requires determining if there is any basis 
for a rating above 50 percent for lumbosacral strain, or 
otherwise separate available ratings for distinct 
symptomatology.

The record does not substantiate a higher rating for 
lumbosacral strain under any diagnostic code in effect before 
September 26, 2003 since 40 percent is the maximum assignable 
rating under Diagnostic Codes 5292 and 5295. The one 
possibility of an increased rating pursuant to the revised 
criteria is for a 100 percent rating due to unfavorable 
ankylosis of the entire spine. See Diagnostic Code 5237, 
General Rating Formula. The veteran has not experienced 
ankylosis at any point. See Dinsay v. Brown, 9 Vet. App. 79, 
81 (1996) (indicating that ankylosis is complete immobility 
of the joint in a fixed position, either favorable or 
unfavorable).

May 20, 2008 to the Present

The RO has assigned a staged, 30 percent rating for the 
period beginning the date of a VA examination, May 20, 2008. 
Hart v. Mansfield, 21 Vet. App. 505 (2007). Although the 
veteran's symptoms appear to not have been consistently of 
such severity as supported the 50 percent rating up to May 
19, 2008, the Board will grant the increase, based on the 
benefit-of-the-doubt doctrine. 38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 
(1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).
 
On VA orthopedic examination in May 2008 the veteran reported 
having had pain in the lumbar area that was severe and 
constant in duration, radiating up the back toward the 
middle. As alluded to in the INTRODUCTION of this decision, 
he described in connection with his back disorder having had 
some symptoms of urinary frequency and urgency. The frequency 
was five times per day. He described paresthesias and leg or 
foot weakness. He described erectile dysfunction. According 
to the examiner the urinary problems and erectile dysfunction 
were most likely secondary to medication taken for back pain. 

However, the veteran further stated he experienced severe 
flare-ups of pain daily lasting 30 minutes to an hour during 
which he must stop what he is doing and rest. The examiner 
clarified that these findings were not directly in response 
to an examination for intervertebral disc syndrome.

On the occasion of the examination, objective examination 
detected was no spasm or atrophy of the thoracic 
sacrospinalis. The veteran retained full extent of movement 
in hip flexion, hip extension, knee extension, ankle 
dorsiflexion, ankle plantar flexion, and great toe extension. 
Muscle tone was normal. Sensory examination revealed the 
lower extremities had normal vibration, pinprick sensation, 
light touch sensation, and position sense. Reflex examination 
revealed normal knee jerk and ankle jerk reflexes. While 
range of motion testing was  forward flexion of the 
thoracolumbar spine to 60 degrees, there was noted pain on 
active motion and with repetitive use, but no additional lost 
motion. Extension was to 15 degrees, lateral flexion to 10 
degrees on the left side and 45 degrees on the right, and 
lateral rotation to 40 degrees. 

An MRI of the lumbar spine showed broad based disc bulge with 
evidence of posterior annular tear at L4-L5 causing a mild 
degree of spinal canal stenosis. The diagnosis was 
degenerative disc disease lumbar spine, L4-L5; annular tear 
of L4-L5 disc; disc bulge of the L4-L5 disc; spinal stenosis 
secondary to bulging disc; lumbar radiculopathy; and 
lumbosacral strain. Significantly, the effect on most usual 
daily activities was estimated at severe.

In a July 2008 addendum, the May 2008 examiner indicated that 
in attempting to reconcile recent range of motion findings 
with previous studies demonstrating more severe results, 
inconsistencies in range of motion from one examiner to 
another was not uncommon, as flexion of the lumbar spine 
would "vary considerably" based on flare-ups, medication, 
patient effort, and the experience of the treatment provider. 
As a result, the VA examiner had not asked the veteran to 
return for any further range of motion testing or imaging.

With strict application of the rating criteria, the preceding 
findings do not show severe limitation of motion as 
contemplated under Diagnostic Code 5292, or that the veteran 
had forward flexion under 30 degrees as required for a higher 
40 percent rating under the General Rating Formula for the 
revised criteria. However, the veteran reported symptoms of, 
and the examiner did not rule out, pain developed on frequent 
use. 

While cognizant that these findings account for approximately 
two-thirds retained capacity for normal motion, the 
examiner's comment as to the variability of range of motion 
studies, coupled with the veteran's relative consistency in 
his complaints and the lack of sustained improvement triggers 
consideration of the benefit-of-the-doubt doctrine. 

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied, and a 50 percent evaluation will be 
granted, effective May 20, 2008.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993). 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation. 
The veteran has not shown that his service-connected 
lumbosacral strain has caused him marked interference with 
employment, meaning above and beyond that contemplated by his 
current schedular ratings. The veteran's service-connected 
back disorder also has not necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards. In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

A rating higher than 20 percent for lumbosacral strain prior 
to December 2, 2004 is denied.

A rating higher than 50 percent for lumbosacral strain from 
December 2, 2004 to May 19, 2008 is denied.

A rating of 50 percent, but not higher, for lumbosacral 
strain since May 20, 2008 is granted.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


